Citation Nr: 1415511	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-09 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased initial rating for degenerative arthritis of the right knee, status post partial lateral meniscectomy (right knee arthritis), rated 10 percent disabling from April 7, 2004, to October 31, 2005, and 20 percent disabling as of February 1, 2006.  

2.  Entitlement to an increased initial rating for service-connected right knee instability, currently rated 10 percent disabling. 

3.  Entitlement to an increased initial rating for service-connected degenerative joint disease of the left knee (left knee arthritis), currently rated 10 percent disabling. 

4.  Entitlement to an increased initial rating for service-connected left knee instability, currently rated 10 percent disabling. 

5.  Entitlement to an increased (compensable) initial rating for psuedofolliculitis barbae.

6.  Entitlement to an effective date earlier than April 7, 2004, for the grant of service connection for right knee arthritis to include on the basis of clear and unmistakable error (CUE) in an April 12, 1993, rating decision that denied service connection for a right knee condition.

7.  Entitlement to an effective date earlier than April 7, 2004, for the grant of service connection for left knee arthritis to include on the basis of CUE in an April 12, 1993, rating decision that denied service connection for a left knee condition.

8.  Entitlement to extension beyond the current January 31, 2006, limiting date of a temporary total disability for convalescence following right knee surgery in November 1, 2005.

9.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for pes planus and if so, whether service connection is warranted. 

10.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The Veteran served on active duty from September 1990 to February 1993.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 and subsequent rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested hearings before a hearing officer at the RO and before a Veterans Law Judge (VLJ).  He was sent a June 2012 letter providing him an opportunity to reschedule an RO hearing and schedule various types of hearings before a VLJ.  He opted for a videoconference hearing before a VLJ.  In a June 2013 statement, the Veteran requested that his previous request for a videoconference hearing before a VLJ be withdrawn, and directed that his claim be sent to the Board.  

The issues of entitlement to an increased rating for psuedofolliculitis barbae, entitlement to service connection a low back disability, and entitlement to an effective date earlier than April 7, 2004, for the grant of service connection for left knee arthritis to include on the basis of CUE in an April 12, 1993, rating decision are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  From April 7, 2004, to October 31, 2005, the preponderance of the evidence does not demonstrate right knee flexion limited to 45 degrees; right knee extension is normal.  

2.  From February 1, 2006, the preponderance of the evidence does not demonstrate right knee flexion limited to 30 degrees. 

3.  As of September 11, 2012, the Veteran's right knee arthritis has been productive of limitation of extension no worse than 10 degrees.  

4.  The preponderance of the evidence does not demonstrate moderate instability of the right knee. 

5.  The preponderance of the evidence does not demonstrate left knee flexion limited to 45 degrees; left knee extension is normal.

6.  The preponderance of the evidence does not demonstrate moderate instability of the left knee.  

7.  The RO received the Veteran's original claim for entitlement to service connection for right knee arthritis on February 19, 1993.  

8.  In an April 12, 1993, rating decision, the RO denied the Veteran's claim of service connection for a right knee condition; in April 1993, he was provided notice of the April 12, 1993, rating decision, but did not appeal this determination.

9.  On April 7, 2004, the RO received a petition to reopen his claim for service connection for a right knee disability; in a September 2004 rating decision, the RO granted service connection for right knee arthritis, effective, April 7, 2004, the date the claim was received by the RO.

10.  There is no communication from the Veteran from April 13, 1993, to April 6, 2004, that constitutes a formal or an informal claim to reopen the right knee disability issue. 

11.  The record does not establish that the correct facts, as they were known at the time of unappealed rating decision in April 1993 rating decision denying service connection for a right knee disability were not before VA or that VA incorrectly applied the statutory or regulatory provisions at the time such that the outcome of the claim would have been manifestly different but for the error.

12.  The Veteran's November 1, 2005, right knee surgery did not necessitate convalescence beyond January 31, 2006.

13.  The Veteran's claim for service connection for pes planus was denied in a September 2004 and March 2005 RO decisions, and no appeal was initiated from those decisions; and the decisions are final.

14.  The evidence added to the record subsequent to the March 2005 rating decision is cumulative of the evidence previously or record or does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee arthritis have not been met from April 7, 2004, to October 31, 2005.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013).

2.  The criteria for a rating in excess of 20 percent for right knee arthritis have not been met as of February 1, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013).

3.  The criteria for a separate evaluation of 10 percent, but no higher, for right knee limitation of extension, as of September 11, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5261 (2013).  

4.  The criteria for a rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5257 (2013). 

5.  The criteria for a rating in excess of 10 percent for left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013). 

6.  The criteria for a rating in excess of 10 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5257 (2013). 

7.  The criteria for an effective date prior to April 7, 2004, for the grant of service connection for right knee arthritis have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2013). 

8.  The April 12, 1993, rating decision that denied service connection for a right knee condition did not contain CUE.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2013).

9.  The criteria for an extension of the temporary total disability evaluation for post-surgical convalescence beyond January 31, 2006, following right knee surgery in November 1, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2013).

10.  The March 2005 rating decision that continued the denial of the Veteran's claim of entitlement to service connection for pes planus is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

11.  New and material evidence has not been received and the claim of entitlement to service connection for pes planus is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

No notice regarding the increased rating and earlier effective date claims is required as they involve "downstream" issues, as the initial claims for service connection were granted in the rating decision on appeal, and the appellant disagrees with the evaluations assigned.  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In addition, the outcome of this earlier effective date claim depends exclusively on documents which are already contained in the Veteran's VA claims folder.  No additional development could alter the evidentiary or procedural posture of this case.  

Notice under 38 U.S.C.A. § 5103(a) is not applicable to the CUE issue.  See Livesay v. Principi, 15 Vet. App. 165 (2001 Baldwin v. Principi, 15 Vet. App. 302 (2001).  The general underpinning for the holding is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision). 

Likewise, on the claim for extension of a temporary total disability rating for convalescence, in cases where a temporary total rating has been granted and an effective date has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Regarding the petition to reopen the claim for service connection for pes planus,  the Court has held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  This was accomplished in an August 2008 letter.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Furthermore, general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

A.  Increased Rating Claims-Knee Disabilities 

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 . 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Fenderson v. West, 12 Vet. App. 119 (1999).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The knee can be rated under Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, and/or 5263.  38 C.F.R. § 4.71a.  The RO has already assigned separate ratings for bilateral knee instability and degenerative arthritis of the knees under Diagnostic Codes 5257 and 5010.  

As a preliminary matter, the Veteran was assigned a temporary total rating from November 1, 2005, to January 31, 2006, for convalescence relating to right knee surgery.  

An April 2004 VA treatment note indicted bilateral knee pain with full motion, bilaterally.  McMurray's test was positive on the left, however, no gross instability was found.  

A private treatment note dated in May 2004 noted bilateral knee pain and normal left knee range of motion.  However, no ligamentous instability was found.  

A fee basis examination conducted in February 2005 noted right knee flexion to 100 degrees, with pain at 100 degrees; and left knee flexion was to 120 degrees, with pain at 120 degrees.  Bilateral knee extension was to 0 degrees (normal), with pain at 0 degrees.  The examiner stated that the knees were additionally limited by repetitive use, pain fatigue, weakness, lack of endurance, incoordination, and fatigue; but the examiner did not give any measurements.  McMurray's and Drawer tests were within normal limits, bilaterally.

Reports from Atlanta Sports Medicine show that the Veteran was seen in June 2005 following an on the job injury and was ultimately found to have a complex tear of lateral meniscus right knee.  Right knee range of motion was from 0 to 120 degrees and there was no instability.  Left knee had good range of motion and was also stable.  X-ray of the left knee showed some mild osteoarthritis. 

A fee basis examination conducted in September 2005 noted right knee flexion to 105 degrees, with pain at 105 degrees; and left knee flexion was to 115 degrees, with pain at 115 degrees.  Bilateral knee extension was to 0 degrees (normal).  McMurray's and Drawer tests were abnormal with slight instability, bilaterally.  The examiner stated that an opinion regarding the amount of additional limitation of motion due to pain, fatigue, weakness, lack of endurance, and incoordination could not be rendered without resorting to speculation.  

The Veteran underwent a chondroplasty and partial lateral meniscectomy, right knee, at St. Joseph's on November 1, 2005.  Follow-up report from November 10, 2005 shows that there was no pain on passive motion and motor exam was intact.  The Veteran was advised to bear weight as tolerated and to return for follow-up in 3 to 4 weeks.  However, the Veteran was unable to return to work at that time.  The next follow-up was on January 9, 2006, at which time there was full range of motion with no pain on motion.  Sensory and motor exams were normal.  The Veteran was released to full weight-bearing and full range of motion, but the report indicated that the Veteran was unable to return to work on that date. 

The Veteran had a maximum 100 percent rating from November 1, 2005, to January 31, 2006, and therefore, consideration of an increased rating is not necessary during this period.  

On May 2006, exam showed no swelling of the knees.  Flexion was to 135 degrees and extension was to 0 degrees bilaterally.  There was no ligament laxity of either knee.  There was crepitus of left knee.  There was some right quadriceps atrophy and motor exam on right was 4/5.  

A VA examination in June 2006 found edema and tenderness of right knee as well as some effusion.  There was tenderness of left knee.  Flexion of right knee was to 90 degrees with pain at 80 and extension to 0 degrees.  Flexion of left knee was to 110 degrees with pain at 110 degrees and extension to 0 degrees.  There was pain after repetitive use, bilaterally, but no fatigue, weakness, lack of endurance or incoordination.  The medial and lateral collateral ligaments stability tests of bilateral knees showed slight instability.  The anterior and posterior cruciate ligaments, and medial and lateral meniscus tests were normal, bilaterally.  X-ray of the left knee showed degenerative arthritic changes. 

A private examination was conducted in October 2006.  Bilateral knee flexion was to 125 degrees.  All bilateral knee ligament tests were normal.  

A VA examination was conducted in September 2012 and an addendum was prepared later that month.  The right knee demonstrated small effusion and extreme crepitus during motion.  The Veteran used a brace on his right knee.  Flexion of right knee was to 110 degrees with pain at 100 and extension to 10 degrees with no evidence of painful motion.  Flexion of left knee was to 120 degrees with pain at 120 degrees and extension to 0 degrees with no evidence of painful motion.  After repetitive motion, flexion of right knee was to 100 degrees extension to 10 degrees.  Flexion of left knee was to 120 degrees and extension to 0 degrees.  Deformity of the right knee was also noted.  Knee muscle strength was 5/5, bilaterally.  All knee ligament testing were normal, bilaterally.  The Veteran's previous right knee surgeries resulted in pain and stiffness.  

1.  Knee Arthritis 

As in this case, the Veteran's bilateral knee arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with X-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id.

The Rating Schedule provides compensable ratings for limitation of flexion of the leg when flexion is limited to 45 degrees (10 percent), 30 degrees (20 percent), and 15 degrees (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Compensable ratings for limitation of extension of the leg are assigned when extension is limited to 10 degrees (10 percent), 15 degrees (20 percent), 20 degrees (30 percent), 30 degrees (40 percent) or 45 degrees (50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal knee flexion and extension is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Regarding both the left and right knee, none of the evidence of record show that the Veteran has manifested compensable loss of flexion throughout the appeal period even considering functional loss due to pain, weakness, excess fatigability, or incoordination.  Therefore, increased ratings are not warranted for limitation of flexion.  However, the Board finds that the Veteran is entitled to a compensable 10 percent evaluation under Diagnostic Code 5261 as of September 11, 2012, for limitation of right knee extension.  Specifically, the Board references the September 11, 2012, VA examination which indicates that the Veteran's right leg extension was to 10 degrees after repetitive motion.    

To assign an evaluation greater than 20 percent for limitation of extension, the Veteran must demonstrate extension of the right knee limited to at least 20 degrees as per Diagnostic Code 5261.  Review of the entire record is negative for any indication that the Veteran has ever had limitation of extension to 20 degrees when conducting range of motion exercises, even considering painful motion or after repetitive motion.  Thus, the Veteran is not entitled to a rating in excess of 10 percent for limitation of extension in the right knee as of September 11, 2012, pursuant to Diagnostic Code 5261.  

As to the left knee, it has always manifested full extension, and therefore a separate rating under Diagnostic Code 5261 for the left knee is not indicated.  

2.  Knee Instability

The Veteran is in receipt of service connection for both left and right knee instability, each rated 10 percent disabling under Diagnostic Code 5257.  

Diagnostic Code 5257 provides ratings for impairment of the knee when there is evidence of slight (10 percent), moderate (20 percent), or severe (30 percent) recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The Veteran is entitled to separate 10 percent ratings for each knee.  He is not entitled to a higher, 20 percent, rating for either knee as moderate knee instability has not been shown.  As set forth above, all the knee ligament testing showed either slight or no instability.  

3.  Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the symptoms related to the Veteran's knee disabilities.  They are productive of pain, instability, limitation of motion, and functional impairment, manifestations that are contemplated in the rating criteria.  The examiner who conducted the latest, September 2012 VA examination indicated that the Veteran's service-connected knee disabilities do not impact his ability to work.  The rating criteria are therefore adequate to evaluate the Veteran's knee disabilities and referral for consideration of extraschedular rating is not warranted.    

4.  Conclusion

The Board notes the Veteran has submitted copies of other veteran's Board decisions concerning the assignments of increased ratings for knee disabilities.  Rating decisions and Board decisions for veterans are not binding in adjudicating claims for other veterans.  38 C.F.R. § 20.1303 (prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of the appellate procedures and substantive law).  Therefore, while the Board has considered the evidence the Veteran presented, it is not binding and does not control the outcome of this appeal; rather, the facts of this particular case were the determining factor.

In sum, increased ratings for limitation of flexion of each knee is denied, increased ratings based on instability is denied, and a separate rating for limitation of extension of the left knee is denied.  A separate 10 percent rating for right knee limitation of extension from September 2012, is granted.  


B.  Effective Date Earlier than April 7, 2004, for the Grant of 
Service Connection for Right Knee Arthritis 
to Include CUE in that Rating Decision 

The effective date of an award based on a claim reopened after final disallowance shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r).  

In a rating decision dated in April 1993, the RO denied service connection for a bilateral knee condition.  After being provided notice of the adverse decision and his appellate rights in April 1993, the Veteran did not enter a notice of disagreement within one year.  As the Veteran did not timely appeal this determination, and no additional evidence was of record regarding this matter within a year after the decision, such rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The Veteran next submitted a claim for service connection on April 7, 2004.  An application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application.  See Wright v. Gober, 10 Vet. App. 343, 346-47 (1997); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application.").

In a September 2004 rating decision, the RO granted service connection for right knee arthritis and assigned a 10 percent rating, effective, April 7, 2004, the date the claim was received by the RO. 

Based on the above-stated facts and regulations, the Board finds that the correct date for the grant of service connection for his right knee arthritis is April 7, 2004, the date the Veteran's application to reopen his claim was first received by VA following the RO's final April 1993 denial.  See 38 C.F.R. § 3.400(q)(1)(ii); (r).  The preponderance of the evidence is against the claim; and there is no doubt to be resolved. 

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002), that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  For the Veteran to be awarded an effective date based on an earlier claim that became final and binding, he has to collaterally attack the prior decision and show there was clear and unmistakable error (CUE) in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  

The Veteran did not point out any request earlier than April 7, 2004, for service connection for a right knee disability subsequent to the denied April 1993 claim.  

He does maintain that there was CUE in the initial April 1993 rating action.  Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly constituted rating agency...shall be final and binding....based on evidence on file at the time and shall not be subject to revision on the same factual basis."  See also 38 U.S.C.A. § 5108.  An exception to this rule is when the VA has made a clear and unmistakable error in its decision pursuant to 38 C.F.R. § 3.105. 

Previous determinations which are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  The essence of a claim of CUE is that it is a collateral attack on an otherwise final rating decision by an RO.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity which attaches to that final decision.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion before the Court in a claim of CUE).

In asserting a claim of CUE, the claimant must show that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific and rare kind of error of fact or law that compels the conclusion, without doubt, that but for the error, the result would have been manifestly different.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Final decisions are accorded a presumption of validity, and to simply claim CUE on the basis that a previous adjudication had improperly weighed and evaluated evidence can never rise to the stringent definition of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).  Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of clear and unmistakable error.  Id.  

Additionally, the Court held that VA's breach of its duty to assist cannot form a basis for a claim of clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a breach of a duty to assist cannot constitute CUE and that even a "grave procedural error" does not render a decision of VA non-final.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002). 

As for the pertinent laws and regulations governing service connection in effect at the time of the April 1993 rating decision, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303, service connection could be granted for disability resulting from disease or injury incurred in or aggravated by service.  Service connection could also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, established that the disease was incurred in service.  38 C.F.R. § 3.304(d).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In its April 1993 decision, the RO concluded that the Veteran had only subjective complaints of right knee pain in service without any objective evidence of an underlying condition which would warrant service connection.  In arriving at this conclusion, the RO noted it had reviewed the Veteran's military medical records, although it only cited to the last one, in January 1993, and indicated that was the only relevant entry.  In any event, it was noted that Veteran had recurrent retropatellar pain over the past year, but at the time of the January 1993 evaluation, there was no palpable abnormality or effusion, range of motion was full, the knee ligaments were stable, and there was no crepitus.  There was positive patellar apprehension, and the diagnosis expressed was retropatellar pain syndrome.  

As it happens, his STRs also note a complaint of pain behind and on the bottom of the right knee in January 1992, and again in March 1992.  In January 1992, full knee range of motion was noted, and there was no pain with palpation and no swelling.  Questionable overuse syndrome was diagnosed.  In March 1992, there was noted to be a complaint of right knee pain for 4 months.  No trauma or swollen joints were documented.  The diagnosis was patellofemoral syndrome.  

Clearly, the RO noted only one instance of treatment in service regarding complaints of right knee pain, yet there were actually three instances in the Veteran's STRs.  However, this oversight, had it not been made, would not have manifestly changed the outcome.  The cited record was the most recent, and it showed the Veteran's right knee range of motion was good, no trauma or swelling was found, and the ligaments were stable.  The diagnosis in January 1993 was simply a pain syndrome, and the two earlier entries relate to the Veteran's complaints of knee pain.  Pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Even placing the January 1993 record in the context of the other records of right knee complaints does not compel the conclusion the Veteran had a right knee disability for which service connection could be established.  To reach that conclusion would require a weighing of the evidence.  This is not grounds for finding CUE in a prior decision.  

Based upon the evidence of record, the Board finds that it is not established that the correct facts, as they were known at the time of unappealed rating decision in April 1993, were not before VA or that VA incorrectly applied the statutory or regulatory provisions at the time such that the outcome of the claim would have been manifestly different but for the error.  As such, the claim of CUE in the April 1993 rating decision to establish an earlier effective date for service connection for right knee disability is denied.  

C.  Temporary Total Rating

The Veteran is in receipt of service connection for right knee disability.  Following a June 2005 work-related injury, he was ultimately found to have a complex tear of lateral meniscus of the right knee, and underwent a chondroplasty and partial lateral meniscectomy at a private facility on November 1, 2005.  Follow-up report from November 10, 2005, shows that there was no pain on passive motion and motor exam was intact.  The Veteran was advised to bear weight as tolerated and to return for follow-up in 3 to 4 weeks.  The Veteran was unable to return to work at that time.  The next follow-up was on January 9, 2006, at which time there was full range of motion with no pain on motion.  Sensory and motor exams were normal.  The Veteran was released to full weight-bearing and full range of motion, although it was noted he was unable to return to work on that date.  He underwent physical therapy through March 2006.  

A May 2006, exam showed no swelling of the knees.  Flexion was to 135 degrees and extension was to 0 degrees bilaterally.  There was no ligament laxity of either knee.  There was some right quadriceps atrophy and motor exam on the right was 4/5.  At VA examination in June 2006, there was edema and tenderness of right knee as well as some effusion.  Flexion of right knee was to 90 degrees with pain at 80 and extension to 0 degrees.  There was additional pain after repetitive motion but no fatigue, weakness, lack of endurance or incoordination.  The medial and lateral collateral ligaments stability test of right knee showed slight instability.  

In a February 2008 decision, the RO awarded a temporary total rating for convalescence from November 1, 2005 to January 31, 2006.  The Veteran seeks to have that extended through March 2006, when he was undergoing physical therapy.  

Applicable criteria provide that a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a).  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).

Convalescence is defined as 'the stage of recovery following an attack of disease, a surgical operation, or an injury.'  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  Recovery has been defined as 'the act of regaining or returning toward a normal or healthy state.'  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total evaluation is to aid a claimant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the evaluation.  38 C.F.R. § 4.30; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that an additional period of convalescence was not necessary beyond the current January 31, 2006, termination date.  In determining entitlement to an extended period of convalescence it is important to distinguish the effects of the underlying disability from the effects of the surgical procedure.  As previously noted, under 38 C.F.R. § 4.30(b), temporary total ratings for convalescence, and extensions thereof, contemplate specific impairments that are related to the surgery itself.  These include severe postoperative residuals such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited, or immobilization by cast, without surgery, of one major joint or more. 

Thus, the evidence demonstrates that, at the termination of the temporary total evaluation, there were no severe postoperative residuals.  In this regard, the Board notes the January 9, 2006, private treatment note in which the physician stated that the Veteran was unable to return to work and the Veteran's right knee required additional physical therapy.  However, the inability to maintain employment is not the criteria to be used; rather, the issue is whether the medical evidence supports a conclusion that the Veteran required convalescence due to the surgery in question.    

There were no incompletely healed surgical wounds.  There was no need for therapeutic immobilization, a wheelchair, crutches, or necessity for house confinement.  While it is true that the Veteran was not cleared for work by the current January 31, 2006, termination date, the physical findings indicate that an extension of a convalescence rating beyond that date, is not warranted under existing VA law and regulations.  The absence of the enumerated legal criteria relating to this matter are determined to be more probative than a doctor's determination regarding the Veteran's recommended date of return to work.  In addition, the opinion that the Veteran's right knee condition precludes employment at that time is of limited probative value because it is inconsistent with the lack of any positive findings of any right knee impairment on January 9, 2008.  See e.g. Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an inaccurate factual premise is not probative).  That private physician noted that the Veteran's right knee had full range of motion with no pain on motion.  Sensory and motor exams were normal.  In addition, the private physician released the Veteran to full weight-bearing and full range of motion.

As the conditions specified for extension of the temporary total rating beyond January 31, 2006, are not met, the appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




D.  Petition to Reopen-Pes Planus

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein.  38 C.F.R. § 3.303 (2013). 

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and unmistakable evidence demonstrates no permanent increase in disability during service, the presumption of aggravation is not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

A September 2004 rating decision denied service connection for pes planus (claimed as chronic foot pain with fallen arches) on the basis that pes planus preexisted service and was not aggravated by service.  The RO considered the Veteran's service treatment records (STRs) in arriving at the decision.  The Veteran's STRs noted that pes planus was diagnosed on entrance examination in August 1990, and that the Veteran was treated for bilateral callosities in service.  The RO found that there was no evidence that the pre-existing pes planus worsened in service.  A March 2005 rating decision continued that denial.  The RO notified the Veteran of this denial of his claim in a letter dated later that month.  Within one year of this determination, the Veteran did not express disagreement with this decision, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the March 2005 rating action became final. 

In May 2008, the Veteran requested that his claim for service connection for pes planus be reopened. 

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App 110 (2010). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will generally be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

Evidence added to the record since the March 2005 rating decision includes a March 2011 VA pes planus examination.  The examiner stated that the Veteran had pes planus and bilateral callosities in service.  In addition, the examiner stated that the Veteran was treated for bilateral callosities between 2006 and 2007.  The diagnoses were mild bilateral pes planus; degenerative joint disease (DJD) of the talonavicular joint, tibiotalar joint, and first metatarsophalangeal (MTP) joints of both feet; small calcaneal spurs, more prominent on the right; and mild enthesophyte changes of the Achilles' tendon insertions, bilaterally more prominent on the left.

The records are not material because they do not tend to establish a previously unestablished fact, namely that the Veteran's pes planus was aggravated by service.  Medical evidence which merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of in-service aggravation does not constitute new and material evidence.  As the evidence of record is devoid of any medical evidence that the Veteran's pre-existing pes planus was aggravated in service, these records could not raise a reasonable possibility of substantiating the claim.  

The Veteran's statements are also not new and material.  With respect to the reported symptoms in service the Veteran is competent to report that that he had foot pain and pes planus in service, he is not competent to conclude that the existence of symptoms in service or the current severity of the pes planus is due to aggravation rather than normal progression of the pre-existing pes planus.  Such a determination is a matter of medical complexity and requires specialized knowledge.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009).  See also Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (flare-ups of a pre-existing disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened).  Moreover, an original claim for service connection in the context of facts showing the existence of the claimed disability at service entrance, presupposes a contention that the disability increased in severity during service.  A current articulation of that contention adds nothing new.  As such, his contentions are not new and material.  

Thus, the Board finds that new and material evidence has not been submitted, and reopening of the claim is not in order.


ORDER

A rating in excess of 10 percent for right knee arthritis from April 7, 2004, to October 31, 2005, is denied.  

A rating in excess of 20 percent for right knee arthritis as of February 1, 2006, is denied.

A separate 10 percent disability evaluation, but no higher, for right knee limitation of extension as of September 11, 2012, is granted, subject to the laws and regulations controlling the award of monetary benefits.  

A rating in excess of 10 percent for right knee instability is denied. 

A rating in excess of 10 percent for left knee arthritis is denied.

A rating in excess of 10 percent for left knee instability is denied. 

An effective date prior to April 7, 2004, for the grant of service connection for right knee arthritis, to include on the basis of CUE in an April 12, 1993, rating decision that denied service connection for a right knee condition, is denied.

An extension of the Veteran's temporary total disability rating beyond January 31, 2006, is denied.

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for bilateral pes planus is denied. 


REMAND

The Veteran is currently awarded a noncompensable rating for service-connected psuedofolliculitis barbae analogous to acne according to Diagnostic Code 7828.  Diagnostic Code 7828, provides a noncompensable rating for superficial acne (comedones, papules, pustules and superficial cysts) of any extent; a 10 percent rating where there is deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck or deep acne other than on the face and neck; and a 30 percent rating where there is deep acne affecting 40 percent or more of the face and neck.  Or the Veteran's disability could be rated as disfigurement of the head, face, or neck or under Diagnostic Code 7800, depending upon the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7828. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, a 10 percent rating is assigned when there is one characteristic of disfigurement.  The eight characteristics of disfigurement are (1) scar five or more inches in length; (2) scar at least one-quarter inch wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches; (6) skin texture abnormal in an area exceeding six square inches; (7) underlying soft tissue missing in an area exceeding six square inches; and, (8) skin indurated and inflexible in an area exceeding six square inches.  A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).  

The Veteran requests an increased rating based on facial scarring.  The latest VA skin examination noted that the Veteran had scarring and disfigurement of the neck but a scars examination was never conducted.  This should be accomplished.  

The Veteran claims, in part, that his low back disability was caused or aggravated by an altered gait from his service-connected bilateral knee disabilities.  He submitted a letter from one of his physicians, Scott D. Gillogly, M.D., dated in March 2012, stating the Veteran's service-connected bilateral knee disabilities caused a limp and affected his lumbar spine.  The private physician also stated that he had documentation that the Veteran had a work-related injury of the back.  

The Veteran should be afforded VA examinations that address the relationship between his low back disability and his service-connected bilateral knee disabilities.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

A September 2004 rating decision granted service connection for left and right knee disability.  In October 2004, the Veteran requested that the effective dates of the grants of service connection be made retroactive to the date of his initial claim in January 1993.  He later stated that there was CUE in an April 12, 1993, rating decision that denied service connection for a left knee condition.  However, the RO only addressed the right knee earlier effective date and CUE claims.  

When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on entitlement to an earlier effective date for the grant of service connection for a left knee disability is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should only be returned to the Board if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Relevant, ongoing VA treatment records pertaining to psuedofolliculitis barbae and a low back disability dating since January 2013 should be obtained.  

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of any additional health care providers who have treated him for his psuedofolliculitis barbae, and low back disability whose records he wants VA to consider.  These should be sought.  

3.  After the above has been completed to the extent possible schedule the Veteran for a VA examination to determine the severity of his service-connected psuedofolliculitis barbae.  

The examiner should also identify the area affected by psuedofolliculitis barbae and the presence of any scarring, to include notation of the area affected in terms of square inches or centimeters and the presence of tenderness, deep scarring, and/or unstable scarring.

The examiner should also determine the extent the Veteran might be subject to disfigurement, including whether the Veteran displays visible or palpable tissue loss and/or gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or any characteristics of disfigurement. 

The examiner should also note any characteristics of disfigurement evident, caused by his psuedofolliculitis barbae.  These characteristics are: (1) scars 5 or more inches (13 or more cm.) in length; (2) scars at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scars elevated or depressed on palpation; (4) scars adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

4.  Schedule the Veteran for a VA spine examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's low back disability was caused by his service-connected bilateral knee disabilities, to include any gait disturbance.  Please explain why or why not. 

b.  If any low back disability was not caused by the service-connected knee disability, is it at least as likely as not that the Veteran's lumbar spine disability is permanently worsened beyond natural progression (aggravated) by his service-connected bilateral knee disabilities.  If the examiner finds that the Veteran's low back disability was aggravated by his service-connected bilateral knee disabilities, the examiner should attempt to determine the baseline level of low back disability prior to aggravation by the bilateral knee disabilities. 

5.  Issue the Veteran an SOC on the claim of entitlement to service connection for an effective date earlier than April 7, 2004, for the grant of service connection for left knee arthritis to include on the basis of CUE in an April 12, 1993, rating decision that denied service connection for a left knee condition, so that the Veteran may have the opportunity to complete an appeal on the issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

6.  Readjudicate the claims for an increased rating for psuedofolliculitis barbae, and service connection for low back disability.  If either benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


